DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding the amendment filed 09/07/2021: Claims 1-4, 7-8, and 11-15 are pending. Claims 5-6, 9-10, and 16 have been cancelled.

Response to Arguments
Rejection Under 35 USC 102
Applicant's arguments regarding the rejection of claims 1-4 and 14-15 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rensing (US 2018/0224402 A1, heretofore referred to as Rensing) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 5, 7-9, 13, and 16 under 35 U.S.C. 103 as being unpatentable over Rensing in view of Lepage (US 2012/00250025816 A1, heretofore referred to as Lepage) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-4, 7-8, and 11-15 are allowed.
The following is a statement of reasons for allowance:  In claim 6, the specific limitations of  “…wherein the induction coil is manufactured such that first folded portions of the base coil, which 
Claims 2-4, 7, and 14-15 are allowed for depending from allowed claim 1.
In claim 8, the specific limitations of  “…wherein the manufacturing operation includes: a first hinging operation of hinging first folded portions of the base coil facing each other based on a center of the hollow; and after the first hinging operation, a second hinging operation of hinging second folded portions of the base coil between the first folded portions in multiple stages.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 11-13 are allowed for depending from allowed claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Kagawa et al teaches a magnetic flaw detection coil but does not teach “… wherein the induction coil is manufactured such that first folded portions of the base coil, which mutually face each other based on a center of the hollow, are folded to be located parallel to second folded portions of the base coil between the first folded portions, and then the second folded portions are hinged in multiple stages in a direction crossing a length direction of the second folded portion such that the second folded portions are twisted with each other.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM S CLARKE/Examiner, Art Unit 2867          

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867